                                                                                            FILED
                                                                                   2020 Feb-18 AM 10:30
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

JOSE ESTEBAN MARQUEZ,                      )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.: 4:19-cv-01186-LSC-SGC
                                           )
WILLIAM P. BARR, et al.,                   )
                                           )
       Respondents.                        )
                                           )

                           MEMORANDUM OPINION

      The magistrate judge filed a report on January 10, 2020, recommending

Respondents’ motion to dismiss (Doc. 11) be granted and this 28 U.S.C. § 2241

habeas action be dismissed as moot because Petitioner was released from the custody

of U.S. Immigration and Customs Enforcement and removed to his native country

of the Dominican Republic on December 17, 2019. (Doc. 12). No party has filed

timely objections, although advised of their right to do so.

      After careful consideration of the record in this case and the magistrate judge’s

report, the court ADOPTS the report and ACCEPTS the recommendation. In

accordance with the recommendation, the court finds that Respondents’ motion to

dismiss (Doc. 11) is due to be granted and this § 2241 petition is due to be dismissed

as moot.



                                          1
A separate order will be entered.

DONE and ORDERED on February 18, 2020.



                                    _____________________________
                                           L. Scott Coogler
                                     United States District Judge
                                                                160704




                                    2
